SMITH, Judge,
dissenting:
When asked if he could disregard what he had heard, the president of the court-martial responded, “to the extent that any human being can disregard something that he’s heard and try to put it out and not make it relevant to your thought-process, I will attempt to do so.” The president continued, “I don’t think any reasonable individual could offer you anything other than that judge.” After instructing that the overheard statement was inadmissible and unreliable hearsay that must be totally disregarded, the trial judge asked, “But can you personally disregard that ... what you overheard in your deliberations and findings in the case?” The president responded, “I believe I can. I mean, I will give it my best shot. To say exclusively ‘Yes or No,’ I don’t think any human being can do that. But I will give it my best shot and will try to completely disregard it.”
My brothers find that the overheard hearsay statement together with the equivocation by the president of the court-martial present a situation where there was a fair risk of prejudice requiring the judge to declare a mistrial. I respectfully disagree. The president’s candid statements simply represent his belief that he would follow the judge’s instructions with the understanding that no one is completely aware of the extent to which such an overheard statement might impact on his thought process. In short, he was stating the obvious.
Under these circumstances, I believe that the trial judge and counsel for appellant were in a far better position than this court to evaluate the desirability or necessity for a mistrial. Counsel’s decision to object to a mistrial was a carefully considered, rational decision made under circumstances that allowed full consideration of the president’s demeanor and the state of the evidence at trial. I find that there was no manifest necessity for declaring a mistrial. Indeed, had the trial judge declared a mistrial over defense objection, we might now be faced with the question of whether former jeopardy barred a second trial. See Burtt v. Schick, 23 M.J. 140 (C.M.A.1986).
I would affirm the findings and sentence.